 Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 1 of 22 PageID: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


153 SUCKLE HIGHWAY, LLC                          :
                                                 :
                            Plaintiff,           :    CIVIL ACTION NO. __________
                                                 :
           v.                                    :
                                                 :
TWIN CITY FIRE INSURANCE COMPANY,                :
                                                 :
                            Defendant.           :


                                 NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant, Twin City Fire

Insurance Company (“Twin City”), hereby removes to the United States District Court for

the District of New Jersey the case captioned 153 Suckle Highway, LLC v. Twin City

Fire Insurance Company, Civil Action No. CAM-L–00207-19, Superior Court of New

Jersey Law Division: Camden County, and, as grounds for removal states as follows:

      1.        On or about January 16, 2019, 153 Suckle Highway, LLC (“Plaintiff”)

instituted suit by filing a Complaint against Twin City in the Superior Court of New

Jersey Law Division: Camden County (Civil Action No. CAM-L–00207-19). A copy of

the Complaint is attached as Exhibit A.

      2.        On or about February 25, 2019, Plaintiff sent the Civil Action Summons

and Complaint in this action to the New Jersey Commissioner of Banking and Insurance

(“the Commissioner”), pursuant to Section 17:32-2(c), NJ Stat. Ann. A copy of the cover

letter to the Commissioner is attached hereto as Exhibit B.

      3.        On March 12, 2019, the Commissioner issued a Rejection of Service

which indicated that Plaintiff did not send the Complaint to the correct registered agent
 Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 2 of 22 PageID: 2



for Twin City and that the service of process could not be completed. See Rejection of

Service of Process from the Commissioner to Plaintiff, attached hereto as Exhibit C.

      4.     Thereafter, on April 16, 2019, the Commissioner forwarded a copy of the

Summons and Complaint to the correct address for Twin City and advised of the

previously incorrect mailing.   The Commissioner sent a copy of this April 16, 2019

mailing to Plaintiff. See letter dated April 16, 2019 from the Commissioner to Twin City

attached hereto as Exhibit D.

      5.     On April 22, 2019, Twin City received the copy of the mailing from the

Commissioner with the Summons and Complaint, which was Twin City’s first notice of

this lawsuit. A copy of the CT Corporation Service of Process Transmittal is attached

hereto as Exhibit E.

      6.     The basis for federal court jurisdiction is 28 U.S.C. §1332, diversity of

citizenship, which provides, in relevant part, that federal district courts have original

jurisdiction of civil actions between citizens of different states where the amount in

controversy exceeds $75,000.00, exclusive of interests and costs.

      7.     28 U.S.C. § 1441(a) provides that: “any civil action brought in a state court

of which the district courts of the United States have original jurisdiction, may be

removed by the defendant… to the district court of the United States for the district and

division embracing the place where such action is pending.” The District Court of New

Jersey embraces Camden County.

      8.     28 U.S.C. § 1446(b) provides for removal to be made within 30 days

following receipt of the initial pleading. The deadline to remove commenced from April




                                        2
 Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 3 of 22 PageID: 3



22, 2019, when Twin City actually received a copy of the initial pleading. See Tucci v.

Hartford Fin. Serv. Grp., Inc., 600 F. Supp. 2d 630, 632 (D.N.J. 2009).

       9.      This Notice is being filed within 30 days of receipt of the Summons and

Complaint, Exhibit A, which was served upon Twin City on April 22, 2019, as provided

by 28 U.S.C. § 1446(b).

       10.     Plaintiff, 153 Suckle Highway LLC, is a New Jersey Limited Liability

Company, organized under the laws of the State of New Jersey, with its principal place

of business at 1395 Suckle Highway, Pennsauken, NJ 08110.

       11.     The sole member of 153 Suckle Highway LLC is Sung W. Oh.

       12.     Mr. Oh is a citizen and resident of the State of New Jersey as established

by the following facts:

               a.      The address on the Long Form Standing with Officers and Directors

                       for 153 Suckle Highway LLC lists Mr. Oh’s address in Marlton, NJ

                       0805385.

               b.      Mr. Oh has a New Jersey Driver’s License that was issued in New

                       Jersey that lists his address in Marlton, NJ.

       13.     Twin City is, and was at the time the Complaint was filed in New Jersey

State Court, an Indiana corporation with its principal place of business at 1 Hartford

Plaza, Hartford, CT.

       14.     Plaintiff seeks damages in excess of the jurisdictional minimum set forth in

28 U.S.C. § 1332. See Exhibit A, ¶ 9 where Plaintiff identifies the amount at issue as

$214,570.17.




                                           3
 Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 4 of 22 PageID: 4



       15.    Pursuant to the requirements of 28 U.S.C. §1446(a), Twin City has

attached a copy of all process, pleadings and orders served on it.

       16.    Pursuant to the requirements of 28 U.S.C. §1446(d), Twin City shall

provide a copy of the Notice of Removal to Plaintiff and will file a certified copy of this

Notice with the Clerk of Courts of the Superior Court of New Jersey Law Division:

Camden County.

       17.    Removal of Plaintiff’s case to the United States District Court for the

District of New Jersey is permitted under the circumstances of this case because all

parties are citizens of different states and the amount in controversy exceeds $75,000,

exclusive of interest and costs.

       WHEREFORE, Defendant, Twin City Insurance Company, prays that this action,

153 Suckle Highway, LLC v. Twin City Fire Insurance Company, Civil Action No. CAM-

L–00207-19, Superior Court of New Jersey Law Division: Camden County, be removed

to the United States District Court for the District of New Jersey.

                                     BUTLER WEIHMULLER KATZ CRAIG LLP

                                      s/ Richard D. Gable, Jr.
                                      RICHARD D. GABLE, JR., ESQ.
                                      rgable@butler.legal
                                      MICHAEL J. McLAUGHLIN, ESQ.
                                      mmclaughlin@butler.legal
                                      1818 Market Street, Suite 2740
                                      Philadelphia, PA 19103
                                      Telephone: (215) 405-9191
                                      Facsimile: (215) 405-9190
                                      Attorneys for Defendant,
Dated: May 10, 2019                   Twin City Fire Insurance Company




                                          4
 Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 5 of 22 PageID: 5



                              CERTIFICATE OF SERVICE

      I, Richard D. Gable, Jr., hereby certify that a true and correct copy of the

foregoing Notice of Removal has been served on the following counsel of record via the

Court’s Electronic Court Filing system, on this 10th day of May, 2019:



                                  Diana L. Moro, Esq.
                              Durkin Law Associates, P.C.
                             1760 Market Street, Suite 601
                               Philadelphia, PA 19103
                                Attorney for the Plaintiff




                                      s/ Richard D. Gable, Jr.
                                      RICHARD D. GABLE, JR., ESQ.
 Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 6 of 22 PageID: 6



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


153 SUCKLE HIGHWAY, LLC                             :
                                                    :
                            Plaintiff,              :    CIVIL ACTION NO. __________
                                                    :
          v.                                        :
                                                    :
TWIN CITY FIRE INSURANCE COMPANY,                   :
                                                    :
                            Defendant.              :


                                    PROOF OF FILING

       I, Richard D. Gable, Jr., hereby certify that a copy of the foregoing Notice of

Removal will be filed with the Clerk of the Superior Court of New Jersey, Camden

County, immediately upon receipt of the Electronic Court Filing notice from the United

States District Court for the District of New Jersey.

                                         BUTLER WEIHMULLER KATZ CRAIG LLP


                                         s/ Richard D. Gable, Jr.
                                         RICHARD D. GABLE, JR., ESQ.
                                         rgable@butler.legal
                                         MICHAEL McLAUGHLIN, ESQ.
                                         mmclaughlin@butler.legal
                                         1818 Market Street, Suite 2740
                                         Philadelphia, PA 19103
                                         Telephone: (215) 405-9191
                                         Facsimile: (215) 405-9190
                                         Attorneys for Defendant,
Dated: May 10, 2019                      Twin City Fire Insurance Company
Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 7 of 22 PageID: 7




                      EXHIBIT A
Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 8 of 22 PageID: 8
                                                              >•




                                                           Summons
  Attomey(s) Diana L. Moro. Esouire                                                  Superior Court of
  Onice Address 1760 Market Streci- SuUe 601
  Town, State, Zip Code Philadelphia, PA 19103
                                                                                       New Jersey
                                                                                     Camden_____ County
  Telephone Number (215) 569-9090                                                    CiviJ              Division
  Attbmey(s) for Plaintiff Diana L. More. Esquire                            Docket No: L-000207»I9
   153 Suckle Highway, LLC

              Plaintiff(s)
                                                                                      CIVIL ACTION
     vs.                                                                                SUMMONS
  Twin Ci:y Fire Insurance Company

              Defendant(s)

  Trofn The ^tatc of New JCrscy To The Defcndanl(s) Named. Above:
 t'l'     '   ■(:
  ^ The plaimifT, named a.bove, has nied.a'|8\^uit-against you In the Superior Court of New Jersey.'Thccomploint attached
  to this suWmo^ statcs'lhe' basis for tfiis-lasvsult. Ifyou dispute this compiaini, you or your atlomey must file a written
  onswcf or motion and proof ofservice with the depu^ clerk of the Superior Court in the county listed aboveAvilhin 35 days
  from the date you rccciv.,ed this summons,’not Mun'tirig the date you receive it. (A directory of the.addr^es of each deputy
 •clerk of the Superior Coulils available inihcCivil Division Management Onico in the county, listed above'and online.at
  hnp;//www.mcourL<t.gov/forms/l01S1'dentN*ctcrklawrcfodf.) If (he complaint is one in for^iosuhe, (henyou must file your
  written answer or motion and proof of service with the Cleric of the Superior Courts Hughes Justice Complex,
  P.O. Box 971, Trenton, NJ 08625*0971. A filing fee payable to the Treasurer, State ofNew Jersey and a completed Case
  Information Statement (availobic fVom the deputy elerk of the Superior Court).must accompany your answer or motion when
 it is filed. You must also send a copy of your answer or motion to plalntilTs attorney whose name and'address appear-above,
 or to plaintiff, if no attorney is named above. A telephone call will not protect your rights; you must file and serve a written
 answer or motion (with fee of SI 75.00 and completed Case Information Statement) If you want the court to hear your
 defense.

       Ifyou do not file and serve a written onstver or motion within 35 days, the courtmay enter a judgment against you for
  the relief plaintiff demands, plus interest and costs ofsuit. IfJudgment is entered against you, theSheriff may seize your
  money, wages or property to pay all or pan of the judgment.

      If you cannot afford an attorney, you may calMhe Lego! Services difice In the county where you live or the Legal
 Services ofNew Jersey Suitcwide Hotline at 1*888*LSNJ-LAW (1-888*57^5529). If you do not have an atiom^ end are
 not eiigibic for .free legal assistance, you rnay obtain a referral lo an attorney by callingone of the Lawyer Referral Services.
 A directory with contact information for local Legal Services Offices and lawyer Referral Services is available In the Civil
 Division Management Office in the county.iisted above and online at
 ht(n://w\v>v.nlcourts.gov/rorms/l 01 S3 dcptvclerklawref.ndf.


                                                                           Clerk of the Superior Court


  DATED:
 Name of Defendant to Be Served: Twin City Fire Insurance Company
 Address of Defendant to Bo Served: 8910 Purdue Road, Indianapolis, IN 46268



 Revised 11/17/2014, CN 10792-EngIish (Appendix Xtl-A)
     Case 1:19-cv-12425-RMB-JS   Document
          CAM-L-000207-19 01/16/2019         1 Filed
                                     4:37:22 PM      05/10/19
                                                Pg 1 of           Page
                                                        1 Trans ID:    9 of 22 PageID: 9
                                                                    LCV2019103656


i




                            Civil Case Information Statement
    I Case DetankCAMDEN | Civil P^rt Docket# L-000207-19

    Case Caption: 153 SUCKLE HIGHWAY, LLC VS TWIN                    Case Type: CONTRACT/COMMERCIAL TRANSACTION
    CITY FIRE INSUR                                                  Document Type: Complaint with Jury Demand
    Case Initiation Date: 01/16/2019                                 Jury Demand: YES • 6 JURORS
    Attorney Name: DIANA L MORO                                      Hurricane Sandy related? NO
    Firm Name: DURKIN LAW OFFICES                                    Is this a professional malpractice case? NO
    Address: 1760 MARKET ST STE 601                                  Related cases pending: NO
    PHILADELPHIA PA 19103                                            If yes, list docket numbers:
    Phone:                                                           Do you anticipate adding any parties (arising out of same
    Name of Party: PLAINTIFF : 153 Suckle Highway, LLC               transaction or occurrence)? NO
    Name of Defendant’s Primary Insurance Company
    (if known): Unknown



    r     THE INFORMATION PROVIDED ON THIS FORM CANNOT BE INTRObUCED INTO EVIDENCE                                                1
                          CASE CHARACTERISTICS FOR PURPOSES OP DETERMINING IF CASE 1$ APPROPRIATE FOR MEDIATION




     Do parties have a current, past, or recurrent relationship? YES

     If yes, is that relationship: Business

     Does the statute governing this case provide for payment of fees by the losing party? NO

     Use this space to alert the court to any special case characteristics that may warrant individual
     management or accelerated disposition:



     Do you or your client need any disability accommodations? NO
             If yes, please identify the requested accommodation:



     Will an interpreter be needed? NO
              If yes, for what language:




     I certify that confidential personal identifiers have been redacted from documents now submitted to the
     court, and will be redacted from all documents submitted in the future In accordance with Rute 1:38-7(b)

     01/16/2019                                                                                              /s/ DIANA L MORO
     Dated                                                                                                               Signed
Case 1:19-cv-12425-RMB-JS   Document
      CAM-L-000207-19 01/16/2019 4:37:221PMFiled
                                             Pg 105/10/19
                                                  of 5 Trans Page  10 of 22 PageID: 10
                                                             ID: LCV2019103656




 DURKJN LAW OFFICES, P.C.
 BY: Diana L. Moro, Esquire
 1760 Market Street - Suite 601
 Philadelphia, PA 19103
 Phone:(215) 569-9090                               Attorney for Plaintiff


 153 SUCKLE HIGHWAY, LLC                            SUPERIOR COURT OF NEW JERSEY
 8116 Old York Road, Suite 201                      OF CAMDEN COUNTY
 Elkins Park, PA 19027
                             Plaintiff,
                                                    CIVIL ACTION
        V.
                                                    DOCKET NO.:
 TWIN CITY FIRE
 INSURANCE COMPANY
 8910 Purdue Road
 Indianapolis, IN 46268                             COMPLAINT

                              Defendant.



                                           COMPLAINT


        AND NOW, Plaintiff, 153 Suckle Highway, LLC, by and through its counsel, Durkin Law

 Offices, P.C., sets forth the within Complaint against Defendant, Twin City Fire Insurance

 Company, and states the following:



                                          THE PARTIES

        1.     Plaintiff, 153 Suckle Highway, LLC (hereinafter “Plaintiff’), is a New Jersey

 business entity with an address of 8116 Old York Road, Suite 201, Elkins Park, Pennsylvania.

        2.     Defendant, Twin City Fire Insurance Company (hereinafter “Defendant”), is an

 Indiana corporation authorized to conduct business in the State of New Jersey with an address of

 8910 Purdue Road, Indianapolis, Indiana.
Case 1:19-cv-12425-RMB-JS   Document
      CAM-L-000207-19 01/16/2019 4:37:221PMFiled
                                             Pg 205/10/19
                                                  of 5 Trans Page  11 of 22 PageID: 11
                                                             ID: LCV2019103656




                    STATEMENT OF THE FACTUAL CLAIM SHOWING
                        PLAINTIFF^ ENTITLEMENT TO RELIEF

        3.      At all times relevant and material hereto, the Defendant, Twin City Fire Insurance

 Company, was authorized to issue insurance policies in the State of New Jersey.

        4.      At all times relevant and material hereto, in consideration of a premium paid by the

 Plaintiff to the Defendant, Defendant issued and delivered to Plaintiff an insurance policy. Twin

 City Fire Insurance Company Policy No. 39 SBA W1867 wherein Defendant insured Plaintiff

 against losses to its property located at 1395 Suckle Highway, Pennsauken, New Jersey and costs

 as more particularly set forth on the Declarations Pages of said policy.

        5.      The aforesaid insurance policy issued to Plaintiff with Defendant, bearing Policy

 No. 39 SBA VV1867, provided insurance coverage to Plaintiff for the time period encompassing

 March 7, 2018 for Plaintiff s premises located at 1395 Suckle Highway, Pennsauken, New Jersey.

        6.      At all times relevant and material hereto. Defendant held itself out to the Plaintiff

 as an expert in insurance matters, and knew that Plaintiff was relying upon the Defendant to

 provide proper and adequate insurance and related coverages.

        7.      At all times relevant and material hereto. Defendant agreed and represented that it

 would obtain and maintain proper and adequate insurance coverage on Plaintiffs property and

 would cause the necessary policy to be written and issued sufficient to provide Plaintiff full

 protection against risks as described in the policy and Declarations Page.

        8.      The aforesaid insurance policy with Defendant provided, inter alia, coverage for

 Plaintiffs property located at 1395 Suckle Highway, Pennsauken, New Jersey, as well as other

 coverages as set forth in the policy.
Case 1:19-cv-12425-RMB-JS   Document
      CAM-L-000207-19 01/16/2019 4:37:221PMFiled
                                             Pg 305/10/19
                                                  of 5 Trans Page  12 of 22 PageID: 12
                                                             ID: LCV2019103656




        9.      On or about March 7, 2018 during the term the aforesaid policy of insurance was

 in full force and effect, a storm damage loss occurred at Plaintiffs property located at 1395 Suckle

 Highway, Pennsauken, New Jersey, causing damage to said property in the amount of

 $214,570.17.

        10.     The March 7, 2018 loss was a covered occurrence pursuant to the terms and

 conditions of the aforesaid insurance policy issued by Defendant, Twin City Fire Insurance

 Company Policy No. 39 SBA W1867.

         11.    Plaintiff duly notified Defendant of the aforesaid losses and made a proper claim

 under its policy with the Defendant for coverage and payment of Plaintiff s losses.

         12.    All conditions precedent to Plaintiffs recovery under the aforesaid policy of'

 insurance with Defendant, Policy No. 39 SBA VV1867, and all conditions precedent to

 Defendant’s liability thereunder, have been performed or have occurred, but Defendant has refused

 to compensate, and make payment to, Plaintiff for the aforesaid losses as required under the terms

 and conditions of the policy of insurance at issue.



                                              COUNT I
                                     BREACH OF CONTRACT
         13.    Plaintiff incorporates the averments of paragraphs 1 through 12 as though same

 were fully set forth at length herein.

         14.    The aforesaid insurance policy with Defendant provided coverage for the aforesaid

 commercial property.

         15.    The Plaintiff sustained a loss relating to property damage to its premises as a result

 of the storm which has not been paid.
Case 1:19-cv-12425-RMB-JS   Document
      CAM-L-000207-19 01/16/2019 4:37:221PMFiled
                                             Pg 405/10/19
                                                  of 5 Trans Page  13 of 22 PageID: 13
                                                             ID: LCV2019103656




        16.     All conditions precedent to Plaintiffs recovery under the policy and to Defendant’s

 liability thereunder have been performed or have occurred, but Defendant has refused to make

 payment to Plaintiff for the aforesaid covered loss as required by the terms and conditions of the

 policy of insurance.

         17.    Defendant, without legal justification or cause, in violation of its contractual duties,

 has refused and continues to refuse to pay and compensate Plaintiff for its aforesaid loss.

        18.     Solely as a result of Defendant’s failure to make payment for the damages sustained

 by the Plaintiff, coverage of which is provided in its insurance policy with Plaintiff, Plaintiff has

 suffered and will continue to suffer direct and consequential damages, namely that Plaintiff cannot

 repair its property which was damaged as a direct and proximate result of the storm loss.

         19.    Solely as a result of Defendant’s failure to make payment for the damages sustained

 by the Plaintiff, coverage of which is provided in its insurance policy with Plaintiff, Plaintiff has

 sustained financial hardship and inconvenience and attorney’s fees, all of which are continuing

 and will continue until the foreseeable future.

        20.     Defendant breached its contract with Plaintiff by refusing to provide coverage for

 the loss described aforesaid, which loss is covered under Plaintiffs insurance policy with

 Defendant.

        WHEREFORE, Plaintiff requests judgment against Defendant for damages, together with

 attorney’s fees, if applicable, costs of suit, and any other relief as the court may deem proper.
Case 1:19-cv-12425-RMB-JS   Document
      CAM-L-000207-19 01/16/2019 4:37:221PMFiled
                                             Pg 505/10/19
                                                  of 5 Trans Page  14 of 22 PageID: 14
                                                             ID: LCV2019103656




                           CERTIFICATION OF NO OTHER ACTIONS

         T certify that the dispute about which T am suing is not the subject of any other action

 pending in any other court or a pending arbitration proceeding to the best of my knowledge and

 belief. Also, to the best of my knowledge and belief no other action or Arbitration proceeding is

 contemplated. Further, other than the parties set forth in this complaint, I know of no other parties

 that should be made a part of this lawsuit. In addition, I recognize my continuing obligation to

 file and serve on all parties and the court an amended certification if there is a change in the facts

 stated in this original certification.



                                          JURY DEMAND

         The plaintiff demands trial by a jury on all of the triable issues of this complaint, pursuant

 to New Jersey Court Rules l:8-2(b) and 4:35-l(a).



                                                        Respectfully submitted,

                                                        DURKIN LAW OFFICES, P.C.

                                                  BY: /s/ Diana L. Moro
                                                      Diana L. Moro, Esquire
                                                      Attorney for Plaintiff

  Dated: January 16, 2019
Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 15 of 22 PageID: 15




                       EXHIBIT B
Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 16 of 22 PageID: 16




                         DURKIN LAW OFFICES, P.C.                       V-



                                        1760 MARKET STREET
                                               SUITE 601
                                       PHILADELPHIA, PA 19103
                                           213*569-9090
                                         FAX 215-369*9593
                                    e-mail: mdurkm@durkinpc.com
                                         www.durkinpc.com


Respond to:
DIANA L. MORO
                                       February 25, 2019

Attention: Debra Mullen, Admin. Assistant
Office of Legislative and Regulatory Affairs
NEW JERSEY DEPARTMENT OF
BANKING AND INSURANCE
20 W. State Street
P.O. Box 325
Trenton, NJ 08625

       RE:    153 Suckle Highway, LLC v. Twin City Fire Insurance Company
              Superior Court of NJ of Camden County, Civil No. CAM L 000207-19
              Our File No.:       700-340

Dear Ms. Mullen:

        Enclosed please find the Complaint in connection with the above referenced matter for
service upon Defendant, Twin City Fire Insurance Company. Thank you.

                                               Very truly yours,

                                               DURI^ LAW OFFICES, P.C,

                                        BY:
                                               Diana L. Moro, Esquire
MAD/jp
Enclosures
Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 17 of 22 PageID: 17




                       EXHIBIT C
          Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 18 of 22 PageID: 18

t




                                                                                                                                null
                                                                                                       Transmittal Number: 19485686




            CSC
           Rejection of Service of Process
          Return tP Sender Information:
          Diana L. More null
          Durkin Law Offices, P.C.
          1760 Market Street
          Suite 601
          Philadelphia. PA 19103
)   ■




        ^ Date:                                     03/12/2019
                                                                                                                                       '-.r


           Party Served;                            Twin City Fire Insurance Company
           Title of Action:                         153 Suckle Highway, LLC vs. Twin City Fire Insurance Company
          ,Couri[Agency:                            Camden County Superior Court, NJ
          .Case/Reference No:                       CAM-L-000207-19


          The service of process received for the party served, as listed above, cannot be forwarded to the intended party for the
          reason listed below:

          According to our records and the records at the Secretary of State, or other appropriate state agency, we are not the
          registered agent for the company you are trying to serve. It is your resporisibliity to verify this information with the
          Secretary of State or other appropriate state agency.

           Our customer records are confidential. We do not release any information related to our customers, agent representation
           or service of process received. Please contact the Secretary of State or other appropriate agency for more information.

           For an electronic copy of the identified service, send your request by e-mait to sop@cscg(obal.com. Please include the
           transmittal number located in the upper right>hand comer of this letter.



                                              251 LitUe Falls Drive, Wilmington. Delaware 19808-1674
                                                      (888) 690-2882 { sop@cscglobal.coin




                                                                                                                                          .<•
Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 19 of 22 PageID: 19




                       EXHIBIT D
  Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 20 of 22 PageID: 20

                                                            I
                                       ^tatc of JStcto S^crsscp
Phil Murphy                      Department of Banking and Insurance
  Governor                            Office of the Commissioner
                                                  PO Box 325                                     Marlene Caride
                                             Trenton, nj 08625-0325                               Commissioner
Sheila Oliver
 Lt. Governor                                   Tel (609)


 CERTIFIED MAIL
 RETURN RECEIPT REQUESTED

                                                            April 16,2019

 Twin City Fire Insurance Company
 C/0 Corporation Trust Company
 820 Bear Tavern Road
 West Trenton, NJ 08628

  Re:     153 Suckle Highway, LLC v. Twin City Fire Insurance Company
          Superior Court of New Jersey, Camden County Law Division
          Docket No. CAM-L-000207-19

  Dear Sir/Madam:
                                                                                                                  1
          Please be advised that on March 4, 2019 the Commissioner of the New Jersey Department of
 Banking and Insurance accepted original sei'vice of process on your behalf in the above-captioned matter.
 The documents served are enclosed herein. Although the documents had been mailed to the address
 officially designated by your company for the forwarding of service of process unfortunately, the
 documents were delivered to an incorrect address.

          By copy of this letter I am advising the attorney for the Plaintiff(s) in this matter that these
  documents have been transmitted to you, and confirming that the Commissioner of Banking and
  Insurance is not authorized to receive service of any further documents in this action.

                                                            Very truly yours.

                                                            A
                                                               i
                                                            Debra A. Mullen
                                                            Administrative Assistant
  Enclosure
  29459-01 resend/Service of Process
  C:     Durkin Law Offices, P.C.
         ATTN: Diana L. Moro, Esq.
          1760 Market Street, Suite 601
         Philadelphia, PA 19103




                                       Visit us on the Web at dobi.nj.gov
           Nezv Jersey is an Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 21 of 22 PageID: 21




                       EXHIBIT E
Case 1:19-cv-12425-RMB-JS Document 1 Filed 05/10/19 Page 22 of 22 PageID: 22

                                                                        Service of Process
                                                                        Transmittal
                                                                        04/22/2019
                                                                        CT Log Number 535334111
  TO:     Michael Johnson, Legal Assistant
          The Hartford
          1 Hartford Plz, HO-1-09
          Hartford, CT 06155-0001

  RE:     Process Served in New Jersey

  FOR:    Twin City Fire Insurance Company (Domestic State: IN)




  ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

  TITLE OF ACTION:                  153 SUCKLE HIGHWAY, LLC, PLTF. vs. TWIN CITY FIRE INSURANCE COMPANY, DFT.
  DOCUMENT(S) SERVED:               Letter(s), Summons, Complaint
  COURT/AGENCY:                     Camden County Superior Court, NJ
                                    Case # CAML00020719
  NATURE OF ACTION:                 Insurance Litigation
  ON WHOM PROCESS WAS SERVED:       The Corporation Trust Company, West Trenton, NJ
  DATE AND HOUR OF SERVICE:         By Certified Mail on 04/22/2019 postmarked: "Not Post Marked"
  JURISDICTION SERVED :             New Jersey
  APPEARANCE OR ANSWER DUE:         Within 35 days form the date you received this summons, not counting the date you
                                    received it
  ATTORNEY(S) / SENDER(S):          Diana L. Moro, Esquire
                                    DURKIN LAW OFFICES, P.C.
                                    1760 Market Street - Suite 601
                                    Philadelphia, PA 19103
                                    215-569-9090
  ACTION ITEMS:                     CT has retained the current log, Retain Date: 04/22/2019, Expected Purge Date:
                                    04/27/2019

                                    Image SOP

                                    Email Notification, Michael Johnson MICHAEL.JOHNSON@THEHARTFORD.COM

                                    Email Notification, Fiona Rosenberg Fiona.Rosenberg@thehartford.com

  SIGNED:                           The Corporation Trust Company
  ADDRESS:                          820 Bear Tavern Road
                                    3rd Floor
                                    West Trenton, NJ 08628
  TELEPHONE:                        609-538-1818




                                                                        Page 1 of 1 / AZ
                                                                        Information displayed on this transmittal is for CT
                                                                        Corporation's record keeping purposes only and is provided to
                                                                        the recipient for quick reference. This information does not
                                                                        constitute a legal opinion as to the nature of action, the
                                                                        amount of damages, the answer date, or any information
                                                                        contained in the documents themselves. Recipient is
                                                                        responsible for interpreting said documents and for taking
                                                                        appropriate action. Signatures on certified mail receipts
                                                                        confirm receipt of package only, not contents.
